Notice of Pre-AIA  or AIA  Status
            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

           The amendment filed on 11/15/2022 has been entered.

Claim Rejection - 35 U.S.C. 112(a)
1.       The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
2.       Claims 1-3, 5-9 and 20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
          (1) Newly amended claims 1 and 20 contain new matter.  The t-shaped post portion 112 is shown in the embodiment of Fig.3A and described in paragraph [081] of the original specification.  However, a male detent 114 disposed within the apertural forward end 110 is shown in the embodiment of Fig.1.  The apertural forward end 110 of Fig.3A does not have a male detent, and the post portion 112 of Fig.1 is not t-shaped.  In other words, there is no disclosure of an embodiment that includes a male detent 114 within the apertural forward end 110 of Fig.1 and a t-shaped post portion 112 of Fig.3A.          
          (2) In claim 3, it is not understood how the male detent 114 of Fig.1 is able to rotate between 45 degrees and about 90 degrees in light of the t-shaped post portion 112 of Fig.3A.
          (3) Claims 5-9 has no support from the original specification and drawings.  The t-shaped post portion 112 of Fig.3A does not have any channel with a locking detent.  It is the post portion 112 not t-shaped shown in Fig.1 that has at least one channel 116,118 configured to receive the at least one male detent 114.  
          (4) In claim 8, the claimed “less than 180 degrees” has no support from the original specification.  As disclosed (see paragraph [079] of the original specification), the rotation is between about 30 and about 150 degrees.  The term “less than 180 degrees” includes the range of greater than 150 degrees and less than 180 degrees.  Therefore, it falls outside the disclosed range of about 30 and about 150 degrees.    
          (5) In claim 9, the rotation of “equal to or more than 180 degrees” contradicts paragraph [079] of the original specification.  As disclosed, the rotation is between about 30 and about 150 degrees. The term “about” refers to a range of +/- two percent of the unit of measurement as specified in paragraph [079], line 10 of the original specification.  There is no support from the original specification for the rotation to be “equal to or more than 180 degrees” as claimed.  
          
Prior Art Citation
           U.S. Patent No. 5,407,293 is cited to show (see Fig.8 as annotated below) a first element (10) having a t-shaped post portion (18b) configured to selectively secure into an apertural end of a second element (16b), wherein the t-shaped post portion (18b) comprises a first post (P1) extending from the first element (10) and a second post (P2) disposed substantially perpendicular to the first post (P1).

    PNG
    media_image1.png
    443
    674
    media_image1.png
    Greyscale


Remarks
Applicant’s arguments with respect to claims 1-3, 5-9 and 20 have been considered but are moot in light of the above new ground of rejection.

Action Made Final
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724